Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-20-00486-CR

                                Jemadari Chinua WILLIAMS,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                  From the 198th Judicial District Court, Kerr County, Texas
                                  Trial Court No. B19-346
                          Honorable Rex Emerson, Judge Presiding

      BEFORE JUSTICE CHAPA, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED, and this cause is REMANDED to the trial court with instructions to dismiss the
indictment.

       The State’s motion for rehearing is DENIED.

       SIGNED October 19, 2022.


                                               _____________________________
                                               Liza A. Rodriguez, Justice